Title: From James Madison to Richard Cutts, 29 October 1824
From: Madison, James
To: Cutts, Richard


        
          Dear Sir
          Ocr. 29. 1824
        
        I inclosed in my last of the 22d. the note prepared by Mr Smith, with my signature, which it appears had not been recd. at the date of yours of the 25th. I shall be content with any arrangement that will satisfy the Bank and answer my purpose. Be so good as to drop me a line saying what has been finally done. With friendly respects
        
          James Madison
        
      